DETAILED ACTION
Allowable Subject Matter
Amendments filed on 8/22/2022 have been considered by Examiner. Claims 1, 8-10, 17-18 and 21-24 are pending.

REASONS FOR ALLOWANCE
	Claims 1, 8-10, 17-18 and 21-24 are allowed.
The closest prior art found are Smith et al. US patent application 2018/0365585 [herein “Smith”], Cheng, et al. Quantum Switching and Quantum Merge Sorting. IEEE Transactions on Circuits and Systems 53:2, 2006, pp. 316-325 [herein “Cheng”], and Whitehouse. Data deduplication methods: Block-level versus byte-level dedupe. https://searchdatabackup.techtarget.com/tip/, 2008, pp. 1-3 [herein “Whitehouse”].
Claim 1 recites “concatenating the first quantum file and the second quantum file into the concatenated quantum file comprises: accessing a first quantum file registry record corresponding to the first quantum file, the first quantum file registry record identifying the first plurality of qubits and a location of each qubit of the first plurality of qubits; updating the first quantum file registry record to further identify the second plurality of qubits and a location of each qubit of the second plurality of qubits; and deleting a second quantum file registry record corresponding to the second quantum file.”
Smith and Cheng teach servers in a hybrid quantum/classical computing environment that execute programs using QPUs or other types of computing resources, such as classical CPUs [0018].
Whitehouse segments data streams (i.e., files) into blocks (i.e., qubits), each identified by a digital signature. Unique blocks are stored and indexed, while a file consisting of a list of blocks is represented as a list (i.e., registry record) of pointers (i.e., locations) to indexed blocks, to facilitate access (Whitehouse: pp. 1/3).
However, the relevant prior art of record combined does not disclose, teach or suggest the recited claim elements (in combination with all other features in the claims) of independent claim 1, and by analogy, independent claims 10 and 21-24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163